El Jimz Asociado Sr. MaoLrary,
emitió la opinión del tribunal.
Al acusado en la presente causa se le imputó el delito de violación, mediante acusación que fue debidamente presentada ante la Corte de Distrito de Humacao, en 29 de marzo de 1905, cuyo delito se alegaba haber sido reali-zado con una joven menor de catorce años de edad y mediante fuerza y.violencia. La acusación le fue leída debidamente el día 3 de abril, ó bizo la alegación de no *585culpable, y pidió ser juzgado por un jurado. El jurado fue debidamente constituido y se celebró el juicio el día 23 de julio del presente año. El jurado dio su veredicto en los siguientes términos:
“Honorable Corte del Distrito do Ilumaeao. — Nosotros los del ju-rado, encontramos al acusado Rafael Oristy, 'culpable idel delito que se le acusa, y pedirnos clemencia ¡para él. Ilumaeao 21 Julio 1905.— El Presidente, Oaraee.iolo Oarrasquillo. ”
En los autos existen solamente la acusación, el arraignment, el acta de la corte, las instrucciones al jurado, el veredicto, la sentencia y el escrito de apelación. De los autos no aparece que se hiciera moción para nuevo juicio, ni existe pliego de excepciones ni exposición de hechos. M siquiera agregaron á los autos las notas del taquígrafo en este caso.
La apelación fue debidamente presentada en esta corte el 7 de septiembre de 1905. El abogado defensor del ape-lante pidió se revocara la sentencia, basándose en dos fun-damentos: lo., que el veredicto es informal, dados lós términos en que aparece; redactado; 2o., que no existien-do circunstancias modificativas de ninguna especie;, debió impemerse la pena en su grado mínime).
(Liando se examina la forma en que aparece redac-tade> el veredicto se ve que el jurade» declaró al acusado culpable del dedito que se le había imputach), refiriéndose así á la acusación, en la cual se le imputa al procesado-el delito de violación; de manera que tomando en cemsi-deración el veredicto del jurado ce>n la acusación, resulta completamente clare) y explícito, y el acusado fue decla-rado culpable del delite) de violaeúón que le fué imputado' en la acusación.
Aunque la forma del vereelievto no es tal que pueda usarse cernió meededo, sin embargo, ne> está sujeto á la eibje-ción hecha por ed abogadn defensor en está corte. Si hubiera procedido-alguna excepción al veredicto, debía *586haber sido alegada oportunamente en la corte ihferior para que hubiera podido ser corregido en caso necesario.
Pueblo v. Manners, 70 Cal. 429.
El segundo punto es igualmente insostenible. Nues-tra ley confía al juez la facultad de fijar la pena y el período de prisión, después de haberse pronunciado por el jurado el veredicto de culpabilidad. Véase la sección 319 del Código de Enjuiciamiento Criminal. Si el acu-sado temía que la sentencia seiba demasiado severa, de-bía haber procedido, después de dado el veredicto, y antes de pronunciada la sentencia, de acuerdo con las secciones 320 y 321, haciendo las gestiones necesarias para obtener una sentencia leve. Esta cuestión fué' am-pliamente discutida y resuelta en la causa de El Pueblo de Puerto Rico contra Rafael Brenes, en el presente tér-mino de la corte, en el día 18 del presente mes. Véase dicha causa, y las autoridades citadas en la misma.
No apareciendo nada en los autos que demuestre que la corte inferior haya .incurrido en error fundamental en la presente causa, la sentencia dictada por la Corte de .Distrito de Hmnacao en 26 de julio de 1905, debe confir-marse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández y Higueras.
El Juez Asociado Sr. Wolf, no intervino en la resolu-ción de este caso.